COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 GERALD WAYNE EVANS,                            §
                                                                No. 08-10-00024-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                 252nd District Court
                                                §
 THE STATE OF TEXAS,                                         of Jefferson County, Texas
                                                §
                   Appellee.                                       (TC# 08-04653)
                                                §


                                 MEMORANDUM OPINION

       Appellant, Gerald Wayne Evans, appeals a judgment adjudicating guilt and revoking

community supervision for the offense of burglary of a habitation. TEX .PEN .CODE ANN . § 30.02

(Vernon 2003). Appellant originally entered a plea of guilty to the charge of burglary of

habitation, and signed a written stipulation and waivers and consent to defer adjudication. The

trial court admonished Appellant, and accepted his guilty plea. Appellant was subsequently

placed on community supervision for a term of five years. In September 2009, the State filed a

motion to revoke community supervision and adjudicate guilt. Appellant admitted to violating

one of the conditions of his probation, and the trial court assessed punishment at nineteen years’

confinement. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record
demonstrating why, in effect, there are no arguable grounds to be advanced. See High v. State,

573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant, and Appellant

has been advised of his right to examine the appellate record and file a pro se brief. No pro se

brief has been filed.

       The record reflects that Appellant was admonished of the consequences of his plea

pursuant to TEX .CODE CRIM .PROC.ANN . art. 26.13 (Vernon Supp. 2010), and Appellant made a

judicial confession admitting his guilt.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. A discussion of the contentions advanced in counsel’s brief would add

nothing to the jurisprudence of the state.

       The judgment is affirmed.


January 12, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                -2-